
	
		III
		111th CONGRESS
		2d Session
		S. RES. 643
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 23, 2010
			Mr. Inouye (for himself
			 and Mr. Alexander) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating the week beginning October 3,
		  2010, as National Nurse-Managed Health Clinic
		  Week.
	
	
		Whereas
			 nurse-managed health clinics are nonprofit community-based health care sites
			 that offer primary care and wellness services based on the nursing
			 model;
		Whereas
			 the nursing model emphasizes the protection, promotion, and optimization of
			 health as well as the prevention of illness and the alleviation of suffering
			 along with diagnosis and treatment;
		Whereas
			 nurse-managed health clinics are led by advanced practice nurses and staffed by
			 an interdisciplinary team of highly qualified health care professionals;
		Whereas
			 nurse-managed health clinics offer a broad scope of services that may include
			 treatment for acute and chronic illnesses, routine physical exams,
			 immunizations for adults and children, disease screenings, health education,
			 prenatal care, dental care, and drug and alcohol treatment;
		Whereas
			 nurse-managed health clinics have a proven track record, as the first federally
			 funded nurse-managed health clinic was created more than 30 years prior to the
			 date of approval of this resolution;
		Whereas, as of the date of approval of this
			 resolution, more than 200 nurse-managed health clinics provide care across the
			 United States and record over 2,000,000 client encounters annually;
		Whereas
			 nurse-managed health clinics serve a unique dual role as both safety net access
			 points and health workforce development sites, given that the majority of
			 nurse-managed health clinics are affiliated with schools of nursing and serve
			 as clinical education sites for health professions students;
		Whereas
			 nurse-managed health clinics strengthen the health care safety net by expanding
			 access to primary care and chronic disease management services for vulnerable
			 and medically underserved populations in diverse rural, urban, and suburban
			 communities;
		Whereas
			 research has shown that nurse-managed health clinics experience high patient
			 retention and patient satisfaction rates, and nurse-managed health clinic
			 patients experience higher rates of generic medication fills and lower
			 hospitalization rates when compared to similar safety net providers; and
		Whereas
			 the use of nurse-managed health clinics offering both primary care and wellness
			 services will help meet this increased demand in a cost-effective manner: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)designates the week beginning October 3,
			 2010, as National Nurse-Managed Health Clinic Week;
			(2)supports the ideals and goals of National
			 Nurse-Managed Health Clinic Week; and
			(3)encourages the expansion of nurse-managed
			 health clinics so that nurse-managed health clinics may continue to serve as
			 health care workforce development sites for the next generation of primary care
			 providers.
			
